Citation Nr: 0311258	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement for medical expenses, in the 
amount of $3,060.  

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD); entitlement to an initial 
rating greater than 20 percent disabling for the veteran's 
major depressive disorder, secondary to her service-connected 
low back disability, prior to November 10, 1999; entitlement 
to an initial rating greater than 40 percent disabling for 
the veteran's major depressive disorder, secondary to her 
service-connected low back disability; and entitlement to an 
increased rating for low back strain, current evaluated 
40 percent disabling, are addressed in a separate decision of 
the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1970 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Phoenix, Arizona.  


REMAND

This case was Remanded by the Board in March 2001, primarily 
in an attempt to reconstruct the veteran's file, which was 
lost.  Some records have been added to the file, while many 
others remaining missing.  Significantly, the missing 
documents include the VA Medical Center's original 1992 
determination denying reimbursement for the claimed medical 
expenses and the statement of the case that was issued 
following the veteran's notice of disagreement with that 
decision.  Following the Board's March 2001 Remand, the VAMC 
issued another decision which denied reimbursement, on the 
basis that VA facilities were feasibly available, and 
furnished the veteran with a supplemental statement of the 
case containing the current regulatory provisions concerning 
reimbursement for unauthorized non-VA outpatient services.  

The record shows that the veteran was given a VA Fee Basis 
card for treatment of her service-connected low back 
disability in 1986.  While the non-VA, outpatient physical 
therapy that she received in 1991 for her service-connected 
low back disability was obtained in the Phoenix area (where 
the VAMC is located), the Board is unclear as to exactly what 
the criteria were in 1992 for payment for non-VA services in 
the Fee Basis Program, i.e., what services were authorized by 
the card.  It appears to the Board that the program may have 
provided a maximum dollar amount for payment or reimbursement 
for such services, based on the usual and customary charges 
for those services.  However, the record does not indicate 
that the VAMC, in making its most recent determination, 
considered how such provisions might have impacted 
reimbursement for the non-VA treatment that the veteran 
received in 1991.  

The Board also observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

Further, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record does not reflect that the VAMC has made any effort 
to notify the veteran of the provisions of the VCAA or to 
advise her as to what evidence she is responsible for 
submitting and what evidence VA will obtain, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, this case must be REMANDED to the VAMC for the 
following additional actions:  

1.  The VAMC should notify the veteran of 
the provisions of the VCAA, advising her 
as to what evidence is necessary to 
substantiate her claim, and specifically 
notifying her what evidence she is 
responsible for submitting and what 
evidence VA will obtain or will assist 
her in obtaining.  

2.  The VAMC should then review the 
criteria for determining eligibility for 
payment or reimbursement for non-VA 
outpatient services in VA's Fee Basis 
Program that were in effect when the 
veteran received her physical therapy 
between January 1991 and July 1991.  

3.  The VAMC should then again determine 
whether the veteran is entitled to 
reimbursement for the claimed non-VA 
outpatient services.  If action taken 
remains adverse to her, she and her 
accredited representative should be 
furnished with a supplemental statement 
of the case which contains the specific 
1991 criteria for reimbursement for Fee 
Basis non-VA outpatient services and the 
reasons why reimbursement has been 
denied.  They should then be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


